DETAILED ACTION
This office action is in response to preliminary amendments filed on 11/15/19. Claims 11-34 are pending. Claims 1-10 have cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 06/19/2020 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Matsunaga et al. US 20100027979 A1 (hereinafter “Matsunaga”).
Regarding Claim 11, Matsunaga teaches a motor driving device (fig 2. 104) comprising: 
an inverter (Fig. 2, 134) used for driving a motor (Fig. 2, 32) and configured to apply an alternating-current voltage to the motor, wherein 
the inverter drives, during start operation, a switching element of the inverter with a first PWM signal that is PWM modulated with a carrier frequency that is a first integer multiple of a frequency of the alternating-current voltage, and thereafter drives the switching element with a 
voltage output by the inverter is controlled so that rotation speed of the motor is constant while current flowing through the motor is pulsed ([0031], When the target rotation velocity is less than the threshold velocity, the first PWM circuit may keep the pulse width (first pulse width) of the outputted on-signal at constant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Hatakeyama et al. PCT/JP2015/075185 via English translation US 20180226913  A1 (hereinafter “Hatakeyama”).
Regarding Claim 14, Matsunaga teaches the motor driver according to claim 11,
Matsunaga does not expressly disclose wherein the carrier frequency of the first integer multiple and the carrier frequency of the second integer multiple of the 
However, Hatakeyama teaches the carrier frequency of the first integer multiple and the carrier frequency of the second integer multiple of the frequency of the alternating-current voltage are 3n times (n is an integer) the frequency of the alternating- current voltage (Hatakeyama [0053], The carrier generating unit 31 can control the frequency of the carrier of the triangular wave to be 3n with respect to the frequency of the voltage command value Vv* of the V phase or the frequency of the voltage command value Vw* of the W phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the carrier frequency of the first integer multiple and the carrier frequency of the second integer multiple of the frequency of the alternating-current voltage are 3n times (n is an integer) the frequency of the alternating- current voltage as taught by Hatakeyama, in the system of Matsunaga, for the purpose to suppress the worsening of the loss of the inverter.
Regarding Claim 17, Matsunaga teaches the motor driver according to claim 11,
Matsunaga does not expressly disclose wherein the first and second PWM signals are PWM signals generated by two-phase modulation.
However, Hatakeyama teaches the first and second PWM signals are PWM signals generated by two-phase modulation (Hatakeyama [0124], The voltage command value Vu* illustrated in FIG. 23(a) is subjected to the two-phase modulation).

Regarding Claim 23, Matsunaga teaches the motor driver according to claim 11,
Matsunaga does not expressly disclose wherein at least one of switching elements is made of a wide band gap semiconductor.
However, Hatakeyama teaches at least one of switching elements is made of a wide band gap semiconductor (Hatakeyama [0096], an element configured by silicon carbide (SiC), gallium nitride (GaN), or diamond which is a wide band gap semiconductor capable of operating at a high withstanding voltage and a high temperature can be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement at least one of switching elements is made of a wide band gap semiconductor as taught by Hatakeyama, in the system of Matsunaga, for the purpose of having a switching element that can withstand high voltage and high temperature.
Regarding Claim 26, Matsunaga teaches the motor driver according to claim 11,
Matsunaga does not expressly disclose wherein a PET film is used for insulation of the motor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a PET film is used for insulation of the motor as taught by Hatakeyama, in the system of Matsunaga, for the purpose to reduce generated noise and a leak current even when the PET film is used in the motor.
Regarding Claim 29, Matsunaga teaches the motor driver according to claim 11,
Matsunaga does not expressly disclose wherein a heat pump comprising the motor driver.
However, Hatakeyama teaches a heat pump comprising the motor driver (Hatakeyama [0105] The power converting apparatus 1 according to the first embodiment can be included in a heat pump apparatus 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat pump comprising the motor driver as taught by Hatakeyama, in the system of Matsunaga, for the purpose to stably drive the compressor even at a low carrier frequency.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Ishikawa et al. US 20080134702 A1 (hereinafter “Ishikawa”).
Regarding Claim 20, Matsunaga teaches the motor driver according to claim 11, 

Ishikawa teaches a current detector including a shunt resistor (Ishikawa fig. 2, 33) that detects current input to the inverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a current detector including a shunt resistor that detects current input to the inverter as taught by Ishikawa in the control system of Matsunaga, so that a control unit that calculates respective-phase currents that flow through the load device according to values detected by the respective-phase lower-arm voltage detection units, and that generates six drive signals corresponding to the respective-phase upper-arm switching elements and the respective-phase lower-arm switching elements according to the respective-phase currents, wherein the control unit controls a carrier frequency of a carrier signal, which serves as a reference frequency of the drive signals, according to a change in a specific control parameter.
Regarding Claim 32, Matsunaga teaches the motor driver according to claim 11. 
Matsunaga does not expressly disclose refrigeration and air conditioning equipment comprising the motor driver.
However, Ishikawa teaches refrigeration and air conditioning equipment comprising the motor driver (Ishikawa [0017] This air conditioner outdoor unit includes a compressor 1 having a 
motor 11 serving as a driving source, and a compressor controller 3 receiving an input from an alternating-current power supply (preferably a three-phase alternating-current power supply) 2 and for performing a predetermined process to supply a driving electric power to the motor 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement refrigeration and air conditioning equipment .
Allowable Subject Matter
Claims 12-13, 15-16, 18-19, 21-22, 24-25, 27-28, 30-31, and 33-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  “voltage output by the inverter is controlled so that a peak value of current flowing through the motor is constant while the current flowing through the motor is pulsed” and “voltage output by the inverter is controlled so that a peak value of current flowing through the motor is constant while rotation speed of the motor changes”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura et al. US 20100250067 A1 “VEHICULAR STEERING CONTROL APPARATUS AND METHOD” teaches the traveling speed of the vehicle is equal to or lower than the predetermined second set traveling speed and is configured to set the carrier frequency to the predetermined second set frequency when the traveling speed of the vehicle is equal to or lower than the first set traveling speed and the input voltage is equal to or lower than a predetermined first set voltage, the predetermined second set frequency being lower than the predetermined first set frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/            Examiner, Art Unit 2846